     Case 1:17-cv-01169-NONE-JDP Document 43 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SCOTT KEENE,                                 Case No. 1:17-cv-01169-NONE-JDP
12                           Plaintiff,                  ORDER GRANTING IN PART PLAINTIFF’S
                                                         SECOND MOTION FOR EXTENSION
13            v.
                                                         ECF No. 42
14    KIRAN TOOR, et al.,
15                           Defendants.
16

17          Plaintiff seeks a second 90-day extension of the 21-day deadline to file a response to

18   defendants’ motion for summary judgment. ECF No. 42. While the court is sympathetic to the

19   fact that plaintiff does not currently have access to the law library, another 90-day extension

20   would be extraordinary. Therefore, the court grants his motion in part, and allows plaintiff an

21   additional 45 days to respond to defendants’ motion for summary judgment. Plaintiff shall have

22   until July 20, 2020 to file his brief in opposition. Because plaintiff appears to have been deprived

23   of access to the law library even though he has a pending court deadline, this order will be served

24   upon the litigation coordinator at his institution. If plaintiff continues to be denied access to the

25   library up to his new July 20, 2020, deadline, he should file another motion for extension.

26          Accordingly,

27          1. Plaintiff’s motion for extension of time, ECF No. 42, is granted in part as stated

28                 herein.
                                                         1
     Case 1:17-cv-01169-NONE-JDP Document 43 Filed 06/11/20 Page 2 of 2

 1            2. The clerk’s office shall serve a copy of this document on the Litigation Coordinator at

 2               Salinas Valley State Prison.

 3            3. The Litigation Coordinator’s assistance is requested in facilitating plaintiff’s

 4               meaningful access to the law library so that plaintiff can meet his court-ordered

 5               deadline, to the extent doing so is consistent with institutional order and security.

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      June 11, 2020
 9                                                       UNITED STATES MAGISTRATE JUDGE
10

11   No. 204.
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
